rare
ACOUSB (Rev, 02/08/2019) Judgment ina Criminal Petty-Case (Modified) : Page | of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
yo (For Offenses Committed On or After November 1, 1987)

Elias Hernandez-Valdivia Case Number: 3:1 9-mj -23197

 

 

 

 

 

    

 

 

 

 

Bridget Kennedy
Defendant's Attorney
~ REGISTRATION NO. 88036298 | a I ie = D
THE DEFENDANT: AUG 08 2ntg
pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s) . CLERK, U.8 1g era CF COURT —
after a plea of not guilty. . oy an
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following otfense(s)
Title & Section | © Nature of Offense _ Count Number(s)
8:1325 a ILLEGAL ENTRY (Misdemeanor) ° . I
Cl The defendant has been found not guilty on count(s)
CI Count(s) _. . . dismissed on the motion of the United States.
IMPRISONMENT
The defendant ; is hereby committed to the custody of the United States Bureau of Prisons to be
_.. imprisoned fora term of:
meee J soa SERVED Oo _ __ days

 

‘1 Assessment: $10 WAIVED [& Fine: WAIVED
&- Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
Li Court recommends defendant be deported/removed with relative, charged in case »

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change j in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

- Received LE he | — Lp hm

DUSM | HONORABLE F. A. GOSSETT III
, UNITED STATES MAGISTRATE JUDGE

  

Clerk’s Office Copy | . ; 3:19-mj-23197

 

 

 
